Order entered December 6, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-18-01063-CV

              DOUBLE DIAMOND-DELAWARE, INC., ET AL., Appellants

                                            V.

                         JEANETTE ALFONSO, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16333

                                         ORDER
       Before the Court is appellants’ December 5, 2018 second unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER the brief be filed no

later than January 18, 2019.


                                                   /s/   DAVID EVANS
                                                         JUSTICE